1    DONNA M. MEZIAS (SBN 111902)
     DOROTHY F. KASLOW (SBN 287112)
2    dmezias@akingump.com
     dkaslow@akingump.com
3    AKIN GUMP STRAUSS HAUER & FELD LLP
     580 California Street, Suite 1500
4    San Francisco, CA 94104
     Telephone:      415-765-9500
5    Facsimile:      415-765-9501
6    Attorneys for defendant
     Home Depot U.S.A., Inc.
7
     JEAN-CLAUDE LAPUYADE (SBN 248676)
8    JCL LAW FIRM, APC
     3990 Old Town Avenue, Suite C204
9    San Diego, CA 92110
     Telephone:     619-255-9047
10   Facsimile:     619-599-8291
11   SHANI O. ZAKAY (SBN 277924)
     ZAKAY LAW GROUP, APLC
12   5850 Oberlin Drive, Suite 230A
     San Diego, CA 92121
13   Telephone:     619-255-9047
     Facsimile:     619-404-9203
14
     Attorneys for plaintiffs
15   Niki Nunes, Chris Smith, and Mitzi Wallace
16
                                       UNITED STATES DISTRICT COURT
17
                                  EASTERN DISTRICT OF CALIFORNIA
18
19
     NIKI NUNES, individually and on behalf of     Case No. 2:19-cv-01207-JAM-DB
20   all persons similarly situated, CHRIS
     SMITH, individually and on behalf of all
21   persons similarly situated, MITZI             CLASS ACTION
     WALLACE, individually and on behalf of
22   all persons similarly situated,               ORDER GRANTING JOINT
                                                   STIPULATION AND MOTION FOR
23                        Plaintiff,               ORDER EXTENDING TIME TO FILE
                                                   PLAINTIFFS’ AMENDED COMPLAINT
24          v.
                                                   JUDGE: JOHN A. MENDEZ
25   HOME DEPOT U.S.A., INC., a Delaware
     corporation; and DOES 1 through 50,
26   Inclusive,                                    Date Action Filed: May 24, 2019
27                        Defendants.              (San Joaquin County Superior Court, No.
                                                   STK-CV-UOE-2019-6656)
28


                                                  ORDER
1           The Court, having considered the Joint Stipulation and Motion for Order Extending Time to

2    File Plaintiffs’ Amended Complaint, hereby orders that Plaintiffs file an amended pleading no later

3    than May 3, 2020.

4
     IT IS SO ORDERED.
5
6    Dated: November 8, 2019                                     /s/ John A. Mendez_____________
                                                                 Hon. Judge John A. Mendez
7                                                                United States District Court Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      1
                                                    ORDER
